Title: To Thomas Jefferson from Francis Eppes, 22 March 1822
From: Eppes, Francis
To: Jefferson, Thomas


Dr Grandpapa
Columbia
March 22. 1822
I had determined to write to you sometime ago, but was prevented partly by the expectation of an answer to my last letter, & partly by business, which has occupied nearly the whole of my time for several weeks past. I regret this circumstance the more as necessity compels me to take a step which I should wish in the first place to recieve the sanction of your approbation. I am about to return home, and tho’ it is unpleasant to communicate the reasons which prompt me, yet in the present instance, delicacy must give way to duty and gratitude. You are not ignorant that my Father has during my stay in college allowed me a certain sum to defray my expences: this he informed me was as much as he could afford & I must therefore take care not to exceed it; & this he enjoined more particularly last October. I accordingly on my arrival calculated my expences for the winter in college and found that my allowance would hold out until the first of May, which would have carried me through the Lectures on Chemistry, & a part of those on Mineralogy, and I was very well content as I thought the latter would prove of little use to me in life, and I was certain that in Mathematics, I should then be far enough advanced to go on without the aid of a Professor. In a letter of my Fathers a few weeks ago he informed me that he was pressed for money & could not possibly forward any more until the sale of his crop, and as I foresaw that this would place me not only in a disagreable but distressing situation, I determined to make the best use of that in my possession and return as soon as it was expended. This has brought me nearly through the Lectures on Chemistry & so far in Nat. Philosophy that Mr Wallace tells me  I shall find no more difficulty, & may pursue the study to as much advantage at home. As to Astronomy the course taught herre is scarcely better than that contained in every petty treatise on the use of the Globes, as it is an abridgement of the outline in Cavallo’s nat. Philosophy, by Brosius, and hardly worth perusal; so that I should not have gained much by staying for this. Had it so happened, I would have prefered staying until the Lectures on chemistry were quite over, but I have in a measure remedied this deficiency by studying the few remaining subjects in our text Book which is an excellent one. Dr Cs lectures will I expect certainly be over next week, and then Mr Vanuxem begins with Geological Mineralogy, as the chair is entitled. Tomorrow I sit off and in 10 days expect to reach Millbrook, where I hope to find your answer as I shall feel disatisfied until I know that you are not displeased with me for acting in the way that I have done.— If you approve my intention I will turn in immediately to the study of Law & divide my time between it and other studies.—Remember me to Aunt Randolph & family & accept this as testimony of my sincere loveyour affectionate GrandsonFrs Eppes.